ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-176, concluding that VINCENT J. MURPHY, JR., of EAST RUTHERFORD, who was admitted to the bar of this State in 1983, should be reprimanded for violating RPC 8.1(b)(failure to reply to a lawful demand for information from a disciplinary authority), RPC 8.4(b)(criminal act reflecting adversely on a lawyer’s honesty, trustworthiness or fitness), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d)(conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further concluded that respondent should be required to submit proof of his fitness to practice law within thirty days;
And good cause appearing;
It is ORDERED that VINCENT J. MURPHY, JR. is hereby reprimanded; and it is further
ORDERED that within thirty days of the filing date of this Order, respondent shall submit proof to the Office of Attorney Ethics of his fitness to practice law by as attested to by a mental health practitioner approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *585expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.